DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2. 		Claim 1 has been examined in this application. This communication is the first action on the merits. 

Priority
3.		Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Continuation
4.		This application is a continuation of U.S. application 16/517,280 (now US Pat. No. 11,232,384 B1) filed on 07/19/2019 (“Parent Application”).  See MPEP § 201.08.  In accordance with MPEP § 609.02 A. 2 and MPEP § 2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP § 2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP § 609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

IDS Statements
5.		The 1st information disclosure statement filed on 03/02/2022 complies with the 	provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
		Please note that the 2nd information disclosure statement filed on 03/02/2022 is deficient 	due to the 2nd listed NPL Document (“Built on a Fair Standard”) lacking the required publication 	date required by 37 CFR 1.98(b)(5).  Therefore, this citation is improper and the corresponding 	NPL doc cannot be considered. 

Specification - Abstract Objections
6.		The abstract of the disclosure is objected to because of the following:  
		(A).	The abstract of the disclosure filed on 12/02/2021 has nothing to do with what is being claimed in Applicant’s Specification. 
		Examiner refers to Applicant to review the abstract as currently filed for this case:
“Systems and methods for joining a video conference. A first function can be found, wherein the first function can interact with a user interface element and can be used to call a video conference bot. The first function can be replaced with a second function; wherein the second function can be used to call the video conference bot but may not interact with the user interface element. The second function can be used to join the video conference without interacting with the DOM.”
Examiner requests to Applicant to file a completely new abstract which clearly represents Applicant’s claimed invention (emphasis added).
Please note the following parameters / conditions to file a proper Abstract.
(5.1)	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
(5.2)	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Appropriate correction is required.  
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
7.		The nonstatutory double patenting rejection is based on a judicially created doctrine 	grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or 	improper timewise extension of the “right to exclude” granted by a patent and to prevent 	possible harassment by multiple assignees. A nonstatutory double patenting rejection is 	appropriate where the conflicting claims are not identical, but at least one examined application 	claim is not patentably distinct from the reference claim(s) because the examined application 	claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., 	In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 	USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van 	Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 	1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 	1.321(d) may be 	used to overcome an actual or provisional rejection based on nonstatutory double patenting 	provided the reference application or patent either is shown to be commonly owned with the 	examined application, or claims an invention made as a result of activities undertaken within the 	scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 	under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 	2146 et seq. for applications not subject to examination under the first inventor to file provisions 	of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. 	Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 	form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 	should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-	screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 	immediately upon submission. For more information about eTerminal Disclaimers, refer to 	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over Claim 1 of U.S. Patent #11,232,384 B1 (app #16/517,280) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
Claims of the Instant Application
(as filed on 03/24/2022)
Claims of US Pat No. 11,232,384 B1
(issued on 01/25/2022)
1
1


		The chart above maps claims of the instant application to corresponding claims of U.S. 	Patent #11,232,384 B1 that are patentably indistinct, though not identical. Although the claims at 	issue are not identical, they are not patentably distinct from each other because Independent 	Claim 1 of Patent # 11,232,384 B1 and Independent Claim 1 of the instant application recite 	substantially similar limitations and are obvious variants of each other. The claims of the instant 	application are broader and would read on the narrower version of the claims in the referenced 	patent. The claims at issue are not patentably distinct from each other because Independent 	Claim 1 of the instant application contains “identifying cyber security related projects used to 	protect entity assets” & “solving an optimization algorithm to remove project redundancies to 	select a subset of cyber security related projects to implement” which is not identically recited in 	the claims of the ‘384 Patent.  Notably, however, this clam language is not verbatim recited in the 	original disclosure, but instead is supported in Col. 1, Lns. 63-67, Col. 2, Lns. 1-6 & Col. 6, 	Lns. 31-36, which corresponds to the claim language in the ‘384 	Patent.
Additionally, elimination of an element or its functions is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see in re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the elimination of any elements recited in the claims of the referenced patent (that are not recited in the instant claims) obvious.
		Accordingly, one of ordinary skill in the art would have recognized the slight differences between the claim language / limitations of the corresponding claims as being directed towards intention, non-functionally distinct language, slight various in terminology, or obvious variants of similar claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 101
8.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claim 1 shown below.

9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.		Claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claim 1 is focused to a statutory category namely a “method” or a “process” (Claim 1).
Step 2A Prong One: Independent Claim 1 recite limitations that set forth the abstract idea(s), namely (see in bold except via strikethrough):
“identifying cyber security related projects used to protect entity assets” (see Independent Claim 1);
“solving  to remove project redundancies to select a subset of cyber security related projects to implement” (see Independent Claim 1).
		These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Additionally, and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
“These groupings are not mutually exclusive, e.g., some claims may recite limitations that fall within more than one abstract idea grouping or sub-grouping enumerated in the 2019 PEG and Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible” as cited via October 2019 Update: Subject Matter Eligibility 35 USC 101 Guidance pages 2-3 (emphasis added). Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two (see MPEP § 2106.04(a)(2)).
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping. 
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
Moreover, according to the October 2019 Update: Subject Matter Eligibility:
“In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer (e.g., see Applicant’s Specification ¶ [0066]: “Fig. 5 illustrates an example computer 505. Computer 505 can include a processor 510 suitable for the execution of a computer program, and can include, by way of example, both general and special purpose microprocessors, and any one or more processor of any kind of digital computer.”), 2) in a computer environment (e.g., see Applicant’s Specification ¶ [0064]: “A computer program (also known as a program, software, software application, or code) can be written in any form of programming language, including compiled or interpreted languages, and it can be deployed in any form, including as a stand-alone program or as a module, component, subroutine, or other unit suitable for use in a computing environment.”) or 3) is merely using a computer as a tool (e.g., see Applicant’s Specification ¶ [0009]: “Projects can also include: tools and applications, internal initiatives, vendor solutions, frameworks, and other efforts to mitigate cyber security loss. In some embodiments, calculating the aggregate expected loss of a given portfolio of projects can compare distinct portfolios against each other in terms of Return on Investment (ROI).”) to perform these concepts. In these situations, the claims are considered to recite a mental process.”
That is, other than reciting (e.g., “an optimization algorithm”, etc…), nothing in the claim elements precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) using pen and paper as a physical aid and additionally and/or alternatively “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (which includes social activities and/or teaching(s) and/or following rules or instruction(s)).
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
 [Step 2A Prong 1 = Yes, Claim 1 recites an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“identifying cyber security related projects used to protect entity assets” (see Independent Claim 1);
“solving an optimization algorithm to remove project redundancies to select a subset of cyber security related projects to implement” (see Independent Claim 1).
Independent Claim 1 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “an optimization algorithm”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing redundancy and/or synergy information for protecting entity assets involving cyber security related projects in a business enterprise environment (see MPEP § 2106.05 (h)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field.
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claim 1 is directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claim 1 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure such as a “processor” (see Applicant’s Specification ¶ [0064-0066], a “memory” (see Applicant’s Specification ¶ [0066]) and “an optimization algorithm” (see Applicant’s Specification ¶ [0058]), which in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing redundancy and/or synergy information for protecting entity assets involving cyber security related projects in a business enterprise environment (see MPEP § 2106.05 (h)).
The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claim 1 recites additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “optimization algorithm”, etc…), in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally, and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing redundancy and/or synergy information for protecting entity assets involving cyber security related projects in a business enterprise environment (see MPEP § 2106.05 (h)).
Secondly, MPEP § 2106.05(d) ii court cases laws, see the following:
-> determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Receiving or transmitting data over a network, e.g., using the Internet to gather data, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Performing Repetitive Calculations, in light of MPEP § 2106.05 (d) ii citing among others: Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012); Gathering statistics, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 1344 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
	Thirdly, see US Patents and/or US PG Publications showing examples of optimization algorithms used for solving an optimization algorithm to remove project redundancies to select a subset of cyber security related projects to implement:
US PG Pub (US 2016/0330219 A1) – “Method and Device for Managing Security in a Computer Network”, hereinafter Kamran Hasan.
See Kamran Hasan at ¶ [0003]: “This number is likely even higher if the alerts have not been correlated and deduplicated, since more than one-third of them are redundant. All this adds up to a scenario where platforms are generating too much data that is simply ineffective. Worse, it's wasting precious hours to review it all. That review process is costly. Less than 60% of companies have a process to automatically ignore redundant alerts, which means they are manually responding to alerts that contain an actual malicious event less than half the time.”
See Kamran Hasan at ¶ [0510]: “Referring to 262, uses generic level criteria to filter out unimportant and redundant information, whilst merging and tagging streams of information from multiple platforms.”
See Kamran Hasan at ¶ [0479]: “Fig. 46 is a schematic diagram showing dependencies for general algorithms. The iterative intelligence growth algorithm produces generational rulesets, and channels the evolution via ‘personality’ trait definitions. Such rulesets are used to process incoming security alerts, and perform the most desired notification and corrective action. The iterative intelligence growth algorithm depends on the creativity module, the artificial security threat module, the security behavior module and the evolution pathway module.”
US PG Pub (US 2013/0055404 A1) – “System and Method for Providing Impact Modeling and Prediction of Attacks on Cyber Targets”, hereinafter Khalili.
See Khalili at ¶ [0039]: “An embodiment of the system 100 for providing IMPACT may involve more complex dependencies, such as redundancies or graceful degradation. In the case of total redundancies, the business procedure may stay available until all redundant IT resources are compromised or have failed.”
See Khalili at ¶ [0040]: “In these types of cases, the graceful degradation approach is a better alternative, possibly also in combination with a total redundancy component.”
See Khalili at ¶ [0054]: “Suppose that the orders PC 240 and the router 270 are compromised, and neither of them have redundancies or degrade gracefully. An embodiment of the system 100 for providing IMPACT may consult Table 1 for available business procedures.”
See Khalili at ¶ [0054]: “If a business analysis is performed for compromised object A and compromised object B, and each on its own has a 10% efficiency drop, but together (i.e., both are compromised together) they have a 40% efficiency drop, this indicates that object A and object B provide some kind of redundancy for each other where the full effect only applies if both are compromised.”
US Patent # (US 10,592,938 B2) – “Determination of Cybersecurity Recommendations”, hereinafter Gates et. al.
See Gates at ¶ [0178]: “Example of constrained optimization is the Karush-Kuhn-Tucker method using generalized Lagrangian, Gradient verses Non-gradient methods, Gradient Descent, Stochastic Gradient Descent, Simulated Annealing, Nelder-Mead (Simplex or Amoeba), Particle Swarm, Evolutionary Algorithms, Derivative-Free Optimization, Hessian Optimization, Advanced Algorithms (Conjugate Gradient, BFGS, L-BFGF), etc.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claim 1 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.		Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2010/0153156 A1) to Guinta, and in view of US Patent Application (US 2019/0098039 A1) to Gates.
		Regarding Independent Claim 1, Guinta method for determining an optimal portfolio of cyber security related projects teaches the following:
	- identifying cyber security related projects used to project entity assets (see at least Guinta: (Table 1 under Continuous Improvement) & ¶ [0100]. Guinta teaches that “specific improvement projects have been identified, appropriate measurables are identified for improvement projects and evidence of improvement in project measurables exists over relevant time periods.” Also, a system may identify and quantify critical path dependencies and depict critical nodes as assets and links in the chain as the critical path. In one embodiment, a system performs the following steps: Identifying critical DIE Assets and their vulnerabilities related to critical path dependencies on commercial infrastructure and recommend mitigation options and remediation actions in order to assist decision maker with corrective actions, improvements or efficient enhancements to mission essential assets that further the objectives of infrastructure assurance.”)
However, Guinta method for determining an optimal portfolio of cyber security related projects does not teach or suggest the following:
- solving an optimization algorithm to remove project redundancies to select a subset of cyber security related projects to implement 
	Gates in the analogous art for determining an optimal portfolio of cyber security related projects teaches the following:
- solving an optimization algorithm to remove project redundancies to select a subset of cyber security related projects to implement (see Gates: ¶ [0132] & ¶ [0177]. Gates teaches that “The advanced analytics method can implement system commands that can allow selection of any number of sets or subsets of the data contained in Tables 1 through 6 by entities, sub-entities, super-entities, attributes, and/or characteristics, in various manual approaches (Select Capability). A control device, such as a mouse and/or keyboard, can be used to select subsets of data on the display device by enclosing them (e.g., Lasso Capability, etc.). Data subsets can be merged to create new subsets (Combine Capability); subsets can be disbanded (Clear Aggregates Capability). The domain expert can subsample the population (Sampling Capability) and mask out undesired data fields (Feature Projection Capability).”  At ¶ [0153]: “Control of algorithm selection and associated processing parameters in branch modules (e.g., type of clustering, dimension reduction techniques, etc.), and/or (3) control of a number of iterations through given branch modules based on the risk function (subsequently defined), cost function (defined subsequently), error and/or the loss function (subsequently defined), which can minimize the risk and/or cost of a wrong recommendation of an action being made and/or minimize the risk/cost of a valid recommendation of an action not being made.” Also at ¶ [0172]: “This equation represents an optimization with the local adjudication 216 and 226, where an absolute optimum (in this case, the minimum) is determined over all x∈X in each processing branch as shown in Fig. 2. Bayesian optimization can maintain a probabilistic belief and/or disbelief about the expected loss (EL) and based on an acquisition function to determine where to evaluate the function next. Optimization methods are subsequently discussed herein.” Also at ¶ [0177]: “Optimization can be used to find arguments of an EL(x) function which can yield its minimum, that is, looks for a global minimum of the objective function. Note, optimization can minimize the EL(x) objective function and/or maximize the negative of the EL(x) objective function (e.g. reward, etc.). For machine learning cost, EL(x), and/or error objective functions are typically minimized. Such optimization can be performed using numerically, e.g., which can involve guessing, or analytically, e.g., which can involve computing derivatives of the objective function and looking for critical points.”).
	It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Guinta method for determining an optimal portfolio of cyber security related projects with the aforementioned teachings regarding solving an optimization algorithm to remove project redundancies to select a subset of cyber security related projects to implement in view of Gates, wherein approaches can be applied synergistically in multistage adjudication for decisions in the same adjudication module and/or different adjudication modules. A result of such adjudication allows for optimized use of an available entity, information, processing, and associate processing parameters. And, the local 216 and 226 and global 230 adjudication modules can construct an optimized processing solution for a given cybersecurity problem and associated retrieved and/or the entity by principled selection and control of these datasets and local/global adjudication modules 216, 226, and 230 (see at least Gates: ¶ [0186]).
Further, the claimed invention is merely a combination of old elements in a similar field for determining an optimal portfolio of cyber security related projects, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates, the results of the combination were predictable.

Conclusion
		Any inquiry concerning this communication or earlier communications from the examiner 	should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The 	examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3683

/TIMOTHY PADOT/               Primary Examiner, Art Unit 3683